COURT OF APPEALS
                                  Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00198-CV                                      (Tr.Ct.No. CL-11-3510-E)
ROBERT MARKHAM,                                                             Appellant,
                                          v.
DEUTSCHE BANK NATIONAL                                                       Appellee.
TRUST COMPANY, ET AL.,

                 On appeal to this Court from Hidalgo County, Texas.

                                      

                                   JUDGMENT
On appeal from the County Court at Law No. 5 of Hidalgo County, Texas, from an order
signed February 27, 2012. Memorandum Opinion by Justice Gregory T. Perkes.

THIS CAUSE was submitted to the Court on December 17, 2012, on the record and
briefs. These having been examined and fully considered, it is the opinion of the Court
that there was some error in the judgment of the court below, and said judgment is
hereby REVERSED AND REMANDED.

Costs of the appeal are adjudged against appellee, DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEE, IN TRUST FOR THE REGISTERED HOLDERS OF
ARGENT SECURITIES, INC., ASSET-BACKED PASS-THROUGH CERTIFICATES,
SERIES 2006-W5. It is further ordered that this decision be certified below for
observance.

                                     
                            DORIAN E. RAMIREZ, CLERK